Citation Nr: 0831770	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service connected malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in June 2006.   

The veteran presented testimony at a Board hearing in May 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.  The Board notes that the veteran's 
testimony included a contention that he has suffered from 
tinnitus since service.  He has not formally filed a claim 
for service connection for it; but the Board finds that it is 
raised by the record.  The Board refers the issue of 
entitlement to service connection for tinnitus to the RO for 
proper development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's hearing, the veteran raised a second theory 
of entitlement to service connection.  Specifically, he 
contended that his hearing loss may be related to his service 
connected malaria.  Service connection for malaria has been 
in effect since 1967.  The Board notes that this new theory 
of entitlement was not addressed by the RO.  Thus, additional 
development is warranted.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

It is noted that secondary service connection may be granted 
for a disability that is proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

It is also noted that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
regarding secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  Under 
the changes, a new paragraph (b) was added and it sets forth 
the following:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

38 C.F.R. § 3.310(b) (2007).

As such, the Board finds that a medical opinion is needed to 
render an informed decision.  Accordingly, to the extent 
possible, the veteran's claims file should be transferred to 
the same VA audiologist for the purpose of obtaining a 
competent medical opinion regarding the etiology of the 
veteran's hearing loss, claimed as secondary to malaria.  The 
examiner should be asked to opine whether it is at least as 
likely as not that the veteran's hearing loss is related to 
his service-connected malaria.  

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, transfer the 
veteran's claims folder to the November 
2007 VA audiologist, or if necessary, to 
another audiologist, for the purpose of 
determining whether the veteran's current 
hearing loss disability was caused or 
aggravated by his service-connected 
malaria.  The claims file must be made 
available to the examiner for review.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records and 
post-service medical records, the 
examiner should be asked whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the veteran's 
current hearing loss disability was 
caused by, proximately due to, or 
aggravated by his service-connected 
malaria.  If the veteran's hearing loss 
was found to be aggravated by the 
service-connected malaria, to the extent 
possible, the examiner should indicate 
the approximate degree of disability or 
baseline level of severity before the 
onset of the aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he should so 
indicate.

2.  After completion of the above, review 
the expanded record and determine if 
service connection is warranted for 
bilateral hearing loss, to include as 
secondary to his service-connected 
malaria.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




